DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Fig. 1 where the layout pattern of a MRAM device with elements in different levels are shown. In this embodiment, the contact plugs 98 disposed on each of the drain regions 42, 44, 46, 48, 62, 64, 66, 68, in which the contact plus 82, 84, 86 are extended and connected from the bottom side of the diffusion region 14 to the upper side of the diffusion region 16 without exceeding or extending over the upper side of the diffusion region 14 and bottom side of the diffusion region 16.

    PNG
    media_image1.png
    715
    471
    media_image1.png
    Greyscale

Species B: Embodiment of Fig. 2 where the layout pattern of a MRAM device with elements in different levels are shown. In this embodiment, the MRAM device also includes a plurality of first level metal patterns (also referred to as M1). The metal patterns 106 include square shapes while overlapping and connecting the drain regions 42, 44, 46, 48, 62, 64, 66, 68 underneath. Thus, Species B is different from Species A.

    PNG
    media_image2.png
    731
    464
    media_image2.png
    Greyscale

Species C: Embodiment of Fig. 3 where the layout pattern of a MRAM device with elements in different levels are shown. In this embodiment, in contrast to the metal pattern 106 overlapping the drain regions 42, 44, 46, 48, 62, 64, 66, 68 being square patterns as shown in the aforementioned embodiment, it would be desirable to adjust the size of the metal patterns 106 by forming metal patterns 106 with rectangular shapes according to a top view perspective so that the left and right edges of the metal patterns 106 could now overlap more gate patterns 22, 24, 26, 28. Thus, Species C is different from both Species A and B.

    PNG
    media_image3.png
    714
    494
    media_image3.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/18/2022